Name: Commission Regulation (EC) No 1318/96 of 8 July 1996 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention
 Type: Regulation
 Subject Matter: trade policy;  European Union law;  animal product;  prices;  Europe
 Date Published: nan

 Avis juridique important|31996R1318Commission Regulation (EC) No 1318/96 of 8 July 1996 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention Official Journal L 170 , 09/07/1996 P. 0026 - 0027COMMISSION REGULATION (EC) No 1318/96 of 8 July 1996 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public interventionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 894/96 (2), and in particular Articles 6 (7) and 22a (3) thereof,Whereas, because of the current reduced consumption of beef and veal in the Community, prices continue to be low, whereas the situation calls for support measures;Whereas, to that end, certain derogations should be made from Commission Regulation (EEC) No 2456/93 (3), as last amended by Regulation (EC) No 307/96 (4), in respect of the two invitations to tender opened in July, August and September 1996;Whereas, by way of exception, for April, May and June, the maximum weight provided for in Article 4 (2) (h) of Regulation (EEC) No 2456/93 was not applicable; whereas there should be a gradual return to the weight limit initially laid down; whereas, however, in order to soften the impact of this shift for operators, the buying-in of heavier animals should be allowed as a transitional measure whilst at the same time limiting their buying-in price to the maximum weight authorized for July and August;Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Article 1 1. Notwithstanding the first subparagraph of Article 4 (1) of Regulation (EEC) No 2456/93:(a) products in category A classed as 02 and 03 and products in category C classed as 03 and 04 in accordance with the Community classification scale shall be accepted into intervention.The differential between the intervention price for R3 quality and that for 04 quality shall be ECU 30 per 100 kilograms.The coefficient to be used for converting tenders submitted in respect of quality R3 into tenders for quality 04 shall be 0,914 (middle class);(b) the additional products which may be brought into intervention, although not included in Annex III to that Regulation, shall be as follows:>TABLE>(c) however, for category A in the United Kingdom, fat cover 2 is replaced by fat cover 4 for the July 1996 invitations to tender.2. Notwithstanding Article 4 (2) of Regulation (EEC) No 2456/93:(a) carcases and half-carcases of castrated animals reared in the United Kingdom which are more than 30 months old may not be bought into intervention;(b) forequarters obtained form carcases or half-carcases, as referred to in that paragraph, may be bought into intervention.3. Notwithstanding Article 4 (2) (h) of Regulation (EEC) No 2456/93, the maximum weight of the carcases referred to in the above provision shall be:- 410 kilograms for the July 1996 invitations to tender,- 400 kilograms for the August 1996 invitations to tender,- 390 kilograms for the September 1996 invitations to tender.However, for the July and August 1996 invitations to tender, carcases of a weight higher than the abovementioned levels may be bought into intervention; in that case the buying-in price shall be paid only up to the maximum weight referred to above or, in the case of forequarters, up to 40 % of the maximum weight referred to above.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to the invitations to tender opened in July, August and September 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 125, 23. 5. 1996, p. 1.(3) OJ No L 225, 4. 9. 1993, p. 4.(4) OJ No L 43, 21. 2. 1996, p. 3.